DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Status of the Claims
This action is in response to papers filed 01/25/2022 in which claims 2, 8, 13 and 19 were canceled; claims 12, 14-18 and 20-21 were withdrawn; and claims 1 and 12 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3-7, 9-11 and 22-23 are under examination.

Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9, 11, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al (8 November 2012; US 2012/0282335 A1; previously cited) in view of Choi et al (16 November 2012; US 2006/0258718 A1; previously cited).
Claim interpretation: Claims 1, 22 and 23 are structured as a product-by-process. Thus, claims 1, 22 and 23 will be interpreted and examined for art rejections purposes as product-by-process type claims. MPEP §2113 (I) states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, while the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
Regarding claims 1 and 22, Venkatesh teaches an orally disintegrating tablet comprising a granule made by wet granulation, the granule comprises a sugar alcohol, a disintegrant, a multi-functional additive such as hydroxypropylcellulose, and a pharmaceutically active ingredient such as an antiepileptic agent (Abstract; [0026]-[0030], [0035], [0060] and [0061]; claims 25 and 28). Venkatesh teaches the orally disintegrating tablet further contains another disintegrating agent that is mixed with the granule ([0032], [0057], [0059] and [0060]). Venkatesh teaches the amount of sugar alcohol present in the granule is 60-95% by weight and the amount of multi-function 
It would have been obvious to one of ordinary skill in the art to routinely optimize the weight ratio of sugar alcohol and the hydroxypropylcellulose in the granule of Venkatesh to the weight ratio as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivate do so because as discussed above, Venkatesh provide the guidance to do so by teaching that the amount sugar alcohol in the granule preparation can be optimize to an amount of 60-95% by weight and the amount of multi-function additive such as hydroxypropylcellulose in the granule preparation can be optimize to an amount of 1-3% by weight, said amounts of sugar alcohol and hydroxypropyl cellulose as taught by guided by Venkatesh overlap or fall within the weight ratio parameter of the claimed invention. Thus, it is noted that Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight ratio of the first hydrophilic excipient (sugar alcohol) to the second hydrophilic excipient (hydroxypropylcelluose) in in a granule would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).


Regarding the carbamate compound of [Formula 1] as an active ingredient of claim 1, Choi teaches a carbamate compound of carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester and the use of said carbamate compound as an antiepileptic agent (Abstract; [0036]-[0067], [0133]-[0270] and [0354]-[0355]). Choi teaches the carbamate compound can be formulated using conventional inert pharmaceutical adjuvant materials into dosage forms such as tablets ([0354]-[0355]).
It would have been obvious to one of ordinary skill in the art to include carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester as the antiepileptic agent in the granule of the orally disintegrating tablet of Venkatesh, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Venkatesh teaches that any antiepileptic agent can be used and is suitable as the active ingredient in a granule of an orally disintegrating tablet, and the carbamate compound of Choi is within the scope of such antiepileptic agent, as well as, Choi also indicated that the carbamate compound can be included can be formulated using conventional inert pharmaceutical adjuvant materials into dosage forms such as tablets, as the compound is preferred to be administered orally (Choi: [0082], [0354]-[0355] and [0373]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to known dosage form in the art such as those described Venkatesh for formulating the carbamate compound of Choi with a reasonable expectation of achieving a resultant orally disintegrating tablet with rapidly dispersing granules which provide convenience of oral administration and improve patient adherence or compliance to dosing regimens 
Regarding claim 3, as discussed above, Choi teaches carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester as the active ingredient.
Regarding claim 4, Venkatesh teaches the sugar alcohol is selected from mannitol, xylitol, maltitol, sorbitol, erythritol and lactitol ([0029], [0032], [0035] and [0062]).
Regarding claim 5, Venkatesh teaches the disintegrant is selected from crospovidone, croscarmellose sodium, sodium starch glycolate and low-substituted hydroxypropylcellulose ([0029], [0032], [0035], [0049], [0060] and [0063]).
Regarding claim 6, Venkatesh provide the guidance for including the active ingredient such as the antiepileptic agent of Choi in the orally disintegrating tablet in amount of 0.1 to 30% by weight ([0059]; claim 25). It is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of the carbamate compound in the orally disintegrating tablet would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).

Regarding claim 9, Venkatesh teaches the amount of disintegrant in the orally disintegrating tablet is 1-10% by weight ([0059]; claim 25).
Regarding claims 11 and 23, Choi teaches the carbamate compound is used for treating disorders of the central nervous system, especially as anxiety, depression, convulsion, epilepsy, migraine, bipolar disorder, drug abuse, smoking, ADHD, obesity, sleep disorder, neuropathic pain, stroke, cognitive impairment, neurodegeneration, stroke and muscle spasm (Abstract; [0035] and [0373]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al (8 November 2012; US 2012/0282335 A1; previously cited) in view of Choi et al (16 November 2006; US 2006/0258718 A1; previously cited), as applied to claim 1 above, and further in view of Tian et al (4 August 2005; US 2005/0169986 A1; previously cited).
The orally disintegrating tablet of claim 1 is discussed above, said discussion is incorporated herein in its entirety.
However, Venkatesh and Choi do not teach the disintegrant mixed in the granule containing 60% to 80% of particles having a particle size of 40 µm to 600 µm, and the content thereof is 4 wt% to 8 wt% based on the total weight of the orally disintegrating tablet of claim 10.
Regarding claim 10, Tian teaches a fast disintegrating tablet comprising intragranular components including an active ingredient and extragranular component such as a disintegrant, wherein the disintegrant is in agglomerated form having an average particle size ranges from 75 to 500 µm, and wherein the amount of the disintegrant in the tablet is in the range of 4 to 20% by weight (Abstract; [0024], [0028]-[0037] and [0047]-[0049]; Example 4; claims 1 and 8-10).
It would have been obvious to one of ordinary skill in the art to use disintegrant in agglomerated form having the particle size distribution and content as claimed as the additional disintegrant that is mixed with the granules in the orally disintegrating tablet of 
.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain the pending 103 rejection.
Applicant argues Venkatesh teaches laundry list of drugs, none of which are the carbamate compound of Formula 1, or any compound of a similar structure of Formula 1. (Remarks, page 10, 2nd paragraph).

In response, the Examiner disagrees. As previously discussed, Choi particularly teaches a carbamate compound of carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester (claims 13-14), which reads on the claimed carbamate compound of formula 1 as recited in claim 1. Choi also teaches carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester is a known antiepileptic agent (Choi: Abstract; [0035][0074], [0373] and [0354]). Venkatesh establishes antiepileptic agent is a suitable active ingredient for use in the orally disintegrating tablet (Venkatesh: [0061]; claim 19). Thus, an ordinary artisan provided the guidance from the prior art would have looked to known dosage form in the art such as those described Venkatesh for formulating the carbamate compound of Choi with a reasonable expectation of achieving a resultant 

Applicant argues there is no overlap between the ratio of Venkatesh and that of claim 1, as the ratio of sugar alcohol to a multifunctional additive (e.g., starch or hydroxypropylcellulose) was 88-93 to 1-3, which is in contrast to the sugar alcohol to starch (or hydroxypropylcellulose) ratio of claim 1 of 2:1 to 10:1. (Remarks, page 10, 2nd paragraph).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Venkatesh provide the guidance to do so by teaching that the amount sugar alcohol in the granule preparation can be optimize to an amount of 60-95% by weight and the amount of multi-function additive such as hydroxypropylcellulose in the granule preparation can be optimize to an amount of 1-3% by weight, said amounts of sugar alcohol and hydroxypropyl cellulose as taught by guided by Venkatesh overlap or fall within the weight ratio parameter of the claimed invention. Thus, it is noted that Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. 
To date, Applicant has not persuasively shown criticality of the claimed weight ratio parameter in achieving unexpected superior results that would not have been appreciated by the cited prior art. 

Applicant argues the formulation structure of claim 1 is very different than that of Venkatesh, as the rapidly disintegrating microgranules recited in Venkatesh are not granulated with an API, but the API was dispersed among the Venkatesh microgranules. Thus, Applicant alleged that the structure of Venkatesh formulation, the API itself, and the ratio of a sugar alcohol to the starch or hydroxypropylcellulose are outside the scope of claim 1. (Remarks, page 10, 2nd paragraph).

In response, the Examiner disagrees. The rapidly disintegrating microgranules of Venkatesh is not structurally different from the claimed granule, as per claim 25 of Venkatesh, the active ingredient, sugar alcohol and the multi-functional additive (hydroxypropylcellulose) is part of the granule that is produced by wet granulation.

Applicant argues Choi does not disclose that the compounds reported therein can or should be formulated as an orally disintegrating tablet and thus, Applicant alleged that there was no nexus within the cited art to prepare, by wet granulation, a carbamate compound of Formula 1 with a hydrophilic excipient and a disintegrant. (Remarks, page 11, 1st paragraph).

In response, the Examiner disagrees. Choi indicated that the carbamate compound can be combined with pharmaceutical carriers to be formed into tablets, and examples of those carriers include lactose and corn starch (Choi: [0354]), which are 

Applicant argues by alleging that the Examiner’s dismissal of evidence of unpredictability of art from Coltescu and Javadzadeh was improper. Applicant argues that the fact that Venkatesh and Choi both contemplated antiepileptic agents was not relevant to whether the Choi compounds can or should be incorporated into formulations of Venkatesh. Applicant alleged that the antileptic agents of Venkatesh (valproate sodium, nitrazepam, phenytoin, and lamotrigine) are structurally unrelated to nd paragraph to page 12).

In response, the Examiner disagrees. Contrary to Applicant’s allegation, Examiner did not dismiss Applicant’s evidence of unpredictability of art from Coltescu and Javadzadeh. The Examiner had explained why Coltescu and Javadzadeh were not persuasive evidence of unpredictability of the art. The Examiner maintains the position that Coltescu and Javadzadeh are not pertinent to the issue of the claimed invention over obviousness rejection based on Venkatesh and Choi.
As previously discussed, it is reiterated that the claimed invention is not directed to a pharmacodynamics profile of a drug in an orally disintegrating tablet and thus, Applicant’s argument focusing on the unpredictability of the pharmacodynamics profile of drugs in a formulation is not pertinent to the claimed invention. In the same context, Coltescu is directed to the role of the solubility of new drug molecules to achieve an effective formulation, which has no pertinence to the claimed carbamate compounds or the unpredictability of carbamate compounds in an orally disintegrating tablet, much less the unpredictability of formulating drugs of different structure/function in an orally disintegrating tablet containing granule prepared from wet granulation. There is no mentioning of orally disintegration tablet containing granule prepared from wet granulation in Coltescu. Likewise, Javadzadeh is directed recrystallization of drugs and 
In contrast, Venkatesh is orally disintegrating tablets containing granule prepared from wet granulation and Venkatesh also established that multitudes of drugs that are structurally and functionally different from one another yet are all suitable as the active ingredient in an orally disintegrating tablets, notably antiepileptic agents were indicated among the suitable active ingredients (Venkatesh: [0061]; claim 19). This is preponderance of evidence that Choi’s carbamate compounds being known antiepileptic agents can be incorporated into an orally disintegrating tablet, as Venkatesh established that multitudes of drugs that are structurally and functionally different from one another yet are all suitable as the active ingredient in an orally disintegrating tablets, notably antiepileptic agents were indicated among the suitable active ingredients. 

For the reason(s) above,  Applicant’s attempt of rendering nonobvious of the claimed invention by arguing and presenting evidence of unpredictability of the art are not persuasive and insufficient to obviate the pending 103 rejection. Furthermore, it is 

Applicant argues unexpected results of superior disintegration properties of claim 1 as shown in Table 3 of the specification. Applicant alleged that Table 2 of Venkatesh reported a disintegration time of 25 seconds and greater, which is in contrast to embodiments of claim 1 are shown to have a disintegration time of 14 or 15 seconds. Applicant further alleged that comparative examples were also shown in the specification in which comparative examples prepared in the absence of wet granulation had a disintegration time of 31 and 35 seconds, and such improved disintegration time from the claimed invention was not suggested by any of the cited art. Applicant goes on to argue by alleging that the Examiner had disregarded the evidence shown in the specification. (Remarks, page 12, 2nd paragraph to page 13, 1st paragraph). 

In response, the Examiner disagrees. Applicant alleged evidence of unexpected results shown in the specification were previously considered, but found to be insufficient to obviate the pending 103 rejection. First, Applicant’s alleged unexpected superior disintegration time, as well as, the particular formulations of Examples 1 and 2 that were used to provide the alleged superior disintegration time of 14 or 15 seconds are not in claim 1. It is noted that [w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). See MPEP §716.02(d).
Second, contrary to Applicant’s allegations, Venkatesh granule is prepared by the same method of wet granulation as the claimed invention, as well as, Venkatesh also indicated that the orally disintegrating tablet containing the granule can be formulated such that the orally disintegration tablet disintegrates within 20 seconds (Venkatesh: [0046] and [0054]-[0055]). Thus, "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
As such, MPEP §2141 (III) states: “[t]he proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art alter consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it. 
As a result, for at least the reasons discussed above and preponderance of evidence of record, claims 1, 3-7, 9-11 and 22-23 remain rejected as being obvious and 



New Objection
Claim 22 is objected to because of the following informalities:  claim 22 is objected to as depending from a withdrawn claim 12. Applicants should cancel claims depending from withdrawn claims or rewrite them in independent form.  Appropriate correction is required.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOAN T PHAN/Primary Examiner, Art Unit 1613